DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered. 
Allowable Subject Matter
Claims 1-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 16, 29 and 30 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2019/0313437 and US 2020/0252990. 
The improvement comprises:
US 2019/0313437 is considered as the closest prior art that teaches a method (Fig.5 element 500) comprising:
receiving a first bandwidth part configuration for a first downlink bandwidth part and a second bandwidth part configuration for a second downlink bandwidth part (Fig.5 step 502 and para.91);
receiving an indication to receive downlink signals and channels in the first downlink bandwidth part (Fig.5 step 504 and para.91);
identifying a control resource set and a corresponding search space for a type of physical downlink control channel common search space within a bandwidth of the first downlink bandwidth part from the second bandwidth part configuration (Fig.5 step 506 and para.91);
monitoring physical downlink control channel candidates on the control resource set according to the corresponding search space in the first downlink bandwidth part (Fig.5 step 508 and para.91); and 
receiving a physical downlink control channel on the control resource set according to the corresponding search space in the first downlink bandwidth part (Fig.5 step 510 and para.91),
wherein the physical downlink control channel includes downlink control information associated with the type of physical downlink control channel common search space (para.91).

US 2020/0252990 teaches a method 1200 for sidelink failure detection and recovery (Fig.12 element 1200 and para.104) comprising:
receiving 1202 information indicating a sidelink failure detection resource set corresponding to at least one configured sidelink bandwidth part (Fig.12 step 1202 and para.105);
determining 1204 a radio link quality of the at least one configured sidelink bandwidth part based on the sidelink failure detection resource set (Fig.12 step 1204 and para.105);
detecting 1206 a sidelink failure based on the radio link quality (Fig.12 step 1206 and para.105); and 
initiating 1208 a sidelink failure recovery procedure based on the sidelink failure (Fig.12 step 1208 and para.105),
wherein the radio link quality indicates a radio link loss, a beam loss, or a combination thereof (para.106);
wherein the information indicates a plurality of sidelink failure detection resource sets, and each sidelink failure detection resource set of the plurality of sidelink failure detection resource sets corresponds to a unicast session (para.106).

With regard Claims 1, 16, 29 and 30, US 2019/0313437 in view of US 2020/0252990 fails to teach the limitation of "wherein the configuration includes a maximum number of multiple-input, multiple-output layers; determining, based at least in part on a link quality of the multicast link, to use a multiple input, multiple output layer configuration for reception of the multicast communications, the multiple input, multiple output layer configuration being different than a unicast multiple input, multiple output layer configuration; and
receiving the multicast communications using the multiple input, multiple output layer configuration" as recited in claims 1, 16, 29 and 30, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2019/0357292 and US 2019/0253966 are cited because they are put pertinent to the base station to determine at least one power configuration parameter for a wireless device. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633